Exhibit 10.2

 

Personal & Confidential

 

    LOGO [g873182img006.jpg]   

LOGO [g873182img005.jpg]

 

     Sysco Corporation      1390 Enclave Parkway      Houston, Texas 77077     
Telephone: 281-584-1390      January 12, 2020          

Thomas L. Bené

2139 Bancroft Drive

Houston, Texas 77027

 

  Re:

Employment with Sysco Corporation

Dear Tom:

This letter agreement (this “Agreement”) sets forth the payments and benefits
you will be entitled to upon your departure from Sysco Corporation (the
“Company”), subject to the terms of this Agreement.

1. Timing of Your Departure: Your last date of employment will be March 1, 2020
(the “Separation Date”). Effective as of January 13, 2020, you hereby resign as
Chairman and a member of the Board of Directors of the Company. Effective
January 31, 2020, you hereby resign from all positions you hold with the Company
and its affiliates, including as President and Chief Executive Officer as well
as all other positions or appointments that you may hold by or through the
Company and its affiliates, including but not limited to any industry panels or
benefit plans. Between February 1, 2020 and March 1, 2010, you will serve in an
Executive Advisor role. Effective February 1, 2020 you will no longer be an
officer of Sysco Corporation or a participant in the Management Incentive Plan
(MIP). Because you will no longer be an MIP participant, you will cease
participation in the Disability Income Plan and any additional group life and
accidental death and dismemberment benefits that have been in effect for you as
a member of the plan. In addition, you will cease participation in the
Management Savings Plan and any associated salary/incentive deferrals will end.
During the period between February 1, 2020 and the Separation Date, you will
remain eligible for your base pay and other non-MIP benefits.

Effective as of the Separation Date, you will no longer be eligible for a fiscal
year 2020 annual incentive award under the Management Incentive Plan or
otherwise. You agree to execute, promptly upon request by the Company or its
affiliate, any additional documents reasonably necessary to effectuate any such
resignation.



--------------------------------------------------------------------------------

2. Separation Benefits: Upon the Separation Date, you will be eligible for the
benefits described as follows, contingent upon your compliance with the terms of
this Agreement, including, but not limited to, your timely execution, without
revocation, of a general release of claims (the “General Release”), provided to
you concurrently with this Agreement:

Severance Payment: You will be paid a one-time lump sum cash severance payment
equal to two (2) times the sum of your current base salary plus your target
annual MIP bonus, in the aggregate amount of $6,000,000, less applicable taxes
and deductions (the “Severance Payment”). The Severance Payment will not be
considered compensation under any compensation or benefit plan sponsored or
maintained by Sysco. You will not be eligible for any other severance payment
except as described herein, and there will be no duplication of benefits. The
Severance Payment will be made as soon as practicable but no later than thirty
(30) days following the effective date of your executed and non-revoked General
Release.

Company-Subsidized Health Insurance Coverage: You will be eligible to receive
coverage by Sysco of the entire premium cost for health care continuation (the
“Company-Subsidized Health Care Coverage”) in accordance with the terms provided
herein. You will continue to be eligible for the Company-Subsidized Health Care
Coverage until the earlier to occur of: (1) the date twenty-four (24) months
after your active employee coverage ends (the “Company Subsidized Health Care
Coverage Period”); or (2) the date you are eligible to enroll in the health,
dental and/or vision plans of another employer. During the first eighteen
(18) months of the Company Subsidized Health Care Coverage Period, your
continued health care coverage will be provided through the federal law commonly
known as COBRA. To be eligible for the Company- Subsidized Health Care Coverage,
your eligible dependents, if any, must be participating in Sysco’s group health,
dental and vision plans on the Separation Date and must elect on a timely basis
to continue that participation in some or all of the offered plans. In addition,
your continued access to the Company-Subsidized Health Care Coverage is
dependent on you and your dependents continuing to be eligible to participate in
Sysco’s offered plans through COBRA. You agree to notify Sysco promptly if you
are eligible to enroll in the plans of another employer or if you or any of your
dependents cease to be eligible to continue participation in Company plans
through COBRA. You will receive information under separate cover regarding the
COBRA enrollment process. After the end of such 18 month period, the Company
will allow you and your dependents to continue to participate in, and receive
coverage under, the Company’s group health plans for the following six
(6) months for your monthly payment of an amount equal to the premium then
charged by the



--------------------------------------------------------------------------------

applicable group health plan for comparable continuation coverage under COBRA
and the Company will reimburse you for the amount of the premium you pay no
later than the last day of the month in which you pay such premium.

In order to receive the Severance Payment and Company-Subsidized Health Care
Coverage (the “Separation Benefits”), you must execute a General Release on a
timely basis. You will have at least (twenty-one days to consider whether to
sign consider the release. As described more fully in the General Release, you
have seven days following the date you execute the General Release to revoke
your signature by delivering a written revocation to Eve McFadden, Vice
President - Legal, General Counsel and Corporate Secretary at the contact
specified below. The General Release will not become effective until you sign it
and the seven-day revocation period has passed without you having exercised your
right to revoke your signature. You will have until March 23, 2020 to execute
the General Release and if you do not execute the General Release on or before
March 23, 2020 or if you revoke the General Release after you execute it, you
will not receive the Separation Benefits. You are advised to consult an attorney
prior to executing the General Release.

3.    Post-Employment Restrictions: Your receipt of the Separation Benefits is
also contingent upon your adherence to your ongoing obligations to the Company
regarding intellectual property, confidential information to which you had
access by virtue of your employment, restrictions on competitive activities, and
non-solicitation of employees and customers, including, but not limited to the
restrictions contained in any existing noncompetition agreement with the
Company. Failure to comply with restrictions on your post-employment activities
entitles Sysco to cease any remaining payments or benefits owed to you under
this Agreement and if you breach any of your obligations to the Company or its
affiliates related to restrictions on competitive activities or non-solicitation
of employees or customers or your obligations under Section 4 of this Agreement,
you will be obligated to repay to the Company the Severance Payment within ten
(10) business days after a final, non-appealable judgement is rendered by a
court that you so breach such provision. Within ten (10) business days after the
Separation Date, you will return to the Company all Company property in your
possession or control and all documents (electronic or otherwise) that are
Company property or contain proprietary or confidential information of the
Company or its affiliate.

4.    Non-Disparagement; Cooperation. You agree that you will not make or cause
to be made, directly or indirectly, any statement or communication (whether
oral, written, or electronic) that is, or may reasonably be considered to be,
disparaging or negative about: (a) the Company or any of its affiliates; (b) any
director, officer or employee of the Company or any of its affiliates; or
(c) the reputation or business of any of the foregoing.



--------------------------------------------------------------------------------

The Company agrees that the Company will instruct its directors to not, make or
cause to be made, directly or indirectly, any statement or communication
(whether oral, written, or electronic) that is, or may reasonably be considered
to be, disparaging or negative about you or your service to or employment with
the Company. You further agree to reasonably cooperate with and assist the
Company and each of its affiliate in any legal dispute or regulatory matter in
which the Company or an affiliate may become involved, including providing
information, documents, submitting to depositions, and providing testimony, if
requested, related to events which predate this Agreement. The Company’s
requests for cooperation shall not materially interfere with your work, civic or
other responsibilities. The Company shall pay any expenses incurred by you in
connection with such cooperation.

5.    Career Transition Services: You are immediately eligible for executive
outplacement services using a vendor of Sysco’s choice.

6.    Other Compensation and Benefits: You will be paid for any earned but
unused vacation at the time of your separation from employment, and you also
will be reimbursed for eligible business expenses that you incurred during the
course of your employment per Company policy and are submitted (along with the
requisite documentation) within twenty-one (21) calendar days after the
Separation Date, provided that you will not be reimbursed for any such expenses
incurred on or after the Separation Date. The automatic company contribution
under the 401(k) plan will continue through the Separation Date, but you will
not be eligible for the 50% company match for 2020 because you will not be
employed by Sysco at the end of calendar 2020. You are not eligible for a
company match under the MSP for calendar year 2020. Distributions from your 401k
and MSP balances will be governed by the terms of each plan and any applicable
distribution elections you have made. You agree that except as specifically
stated in this Agreement or with respect to any vested benefits under any
tax-qualified employee benefit plan or eligible claims submitted in accordance
with the Company’s group health, dental and vision plans and that arose prior to
the Separation Date, you are not entitled to any other compensation from the
Company or its affiliates. Unless otherwise provided herein, you shall continue
to be entitled to benefits under every other employee benefit plan maintained by
the Company in which you participate in accordance with the terms of such plan
through the Separation Date.

7.    Long Term Incentive and Equity Awards: Vesting of any equity awards held
by you, including but not limited to stock options, restricted stock units
(“RSUs”) and performance share units (“PSUs”), will cease as of the Separation
Date and any unvested equity awards that you hold will be forfeited as of the
Separation Date. Vested stock options must be exercised no later than the date
that is 90 days after the Separation Date, in accordance with the terms of the
applicable equity incentive plan and award agreements.



--------------------------------------------------------------------------------

8.    Notices. All notices, demands, consents or communications required or
permitted hereunder will be in writing and will be deemed to be given if
addressed and delivered as provided below (or at such other physical or
electronic address as specified by the addressee for purposes of notice under
this Agreement):

 

To the Company:    Sysco Corporation    1390 Enclave Parkway Houston, TX   
Attention: General Counsel    Fax: (281) 584-2510 To the executive:    Thomas L.
Bené    At address currently on the Company’s records

9.    Governing Law and Interpretation. This Agreement will be governed and
controlled by and in accordance with the laws of the State of Texas without
regard to its conflict of laws provisions. In the event you or the Company
breaches any provision of this Agreement, you and the Company affirm that either
may institute an action to specifically enforce any term or terms of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable and cannot be modified to be enforceable, excluding the General
Release language, such provision will immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

10.    Section 409A. The Severance Payment is intended to be exempt from the
requirements of Section 409A under the short-term deferral exception and the
group health plan continuation coverage benefits under this Agreement are
intended to comply with Section 409A, to the extent subject thereto, and
accordingly, such payments and benefits will be interpreted and administered to
be in compliance with or exempt from Section 409A. Notwithstanding anything to
the contrary, you will not be considered to have terminated employment with
Sysco for purposes of any payments or benefits under this Agreement which are
subject to Section 409A until you have incurred a “separation from service”
within the meaning of Section 409A. Each amount to be paid or benefit to be
provided under this Agreement will be construed as a separate identified payment
for purposes of Section 409A. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, payments and
benefits that would otherwise be paid or provided pursuant to any other
arrangement between you and Sysco during the six-month period immediately
following your separation from service will instead be paid on the first
business day after the date that is six months following your separation from
service (or, if earlier, your date of death). To the extent required to avoid
any accelerated or additional tax under Section 409A, amounts reimbursable to
you under this Agreement will be paid to you on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-



--------------------------------------------------------------------------------

kind benefits provided to you) during one year may not affect amounts
reimbursable or provided in any subsequent year. Sysco makes no representation
that any or all of the payments and benefits described in this Agreement will be
exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment.

11.    Amendment: This Agreement may not be modified, altered or changed except
upon express written consent of you and the Company wherein specific reference
is made to this Agreement, and in accordance with Section 409A.

12.    Attorney’s Fees. The Company will pay or reimburse you for up to $10,000
in attorney’s fees you incur in negotiating this Agreement.

13.    Entire Agreement: This Agreement sets forth the entire agreement between
you, the Company and its affiliates with respect to the subject matter contained
herein and this Agreement fully supersedes any prior agreements or
understandings between the parties, except as specified herein. Each party
acknowledges that it has not relied on any representations, promises, or
agreements of any kind made to it in connection with the other party’s decision
to enter into this Agreement.

Please sign below and return an executed original of this Agreement to me by the
Release Date to acknowledge your understanding of and agreement with the terms
and conditions above.

 

Sincerely,

/s/ Edward D. Shirley

Edward D. Shirley Member, Board of Directors of Sysco Corporation Enclosure

 

cc:

John M. Cassaday, Chair, Compensation and Leadership Development

Committee of the Board of Directors of Sysco Corporation

Paul T. Moskowitz, Executive Vice President, Human Resources

Eve McFadden, Vice President, Legal, General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

AGREED:

I have read, understand, and agree to the terms and conditions set forth in the
Agreement from Edward D. Shirley dated January 12, 2020.

 

/s/ Thomas L. Bené

Thomas L. Bené Date: 01/13/2020